      6:21-cv-01136-HMH          Date Filed 04/16/21      Entry Number 1        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Patricia Walker,                              )         Case No. ______________________
                                              )       (Formerly Case No. 2021-CP-23-00744)
                                              )
                                   Plaintiff, )
                                              )
                     v.                       )
                                              )             NOTICE OF REMOVAL
Sysco Columbia, LLC,                          )
                                              )
                                              )
                                  Defendant. )


TO:    THE UNITED STATES DISTRICT COURT:

       Defendant, Sysco Columbia, LLC, would respectfully show the Court in support of its

Notice of Removal that:

       1.      The Summons and Complaint in this action were filed on February 16, 2021 in the

Court of Common Pleas for Greenville County, South Carolina. Attached for the Court are copies

of Plaintiff’s Summons and Complaint. The Complaint is the first pleading served upon the

Defendant in this action and service was affected on March 23, 2021. Therefore, removal is timely

under 28 U.S.C. §1446(b).

       2.      The United States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiff is a resident and citizen of the State of South Carolina; Defendant

Sysco Columbia, LLC is incorporated in the State of Delaware and its sole member is domiciled

outside of the State of South Carolina.   The action has been brought by the Plaintiff against the

Defendant for the alleged accident which occurred in Greenville County, South Carolina.

       3.      Venue is proper in this matter in the Greenville Division of this Court in accordance

with 28 U.S.C. §1441(a).
      6:21-cv-01136-HMH           Date Filed 04/16/21        Entry Number 1     Page 2 of 2




       4.        Upon information and belief, the amount in controversy in this matter exceeds

$75,000.00 as Plaintiff allegedly suffered pain and suffering, mental anguish, impairment of health

and physical condition, loss of enjoyment of life, lost wages, medical expenses, which, according to

Paragraph 16 of the Plaintiff’s complaint (attached hereto as Exhibit A) amounts to “a sum equal to

or greater than $100,000.00.”

       5.        Defendant has filed no pleadings in this action with the Court of Common Pleas for

the State of South Carolina in response to this Complaint; however, Defendant’s Answer to the

Plaintiff’s Complaint is filed herewith contemporaneously.

       6.        Defendant has furnished a copy of this Notice of Removal to the Clerk of Court

for Greenville County.


                                              Respectfully submitted,

                                              SWEENY, WINGATE & BARROW, P.A.


                                              s/ Mark S. Barrow
                                              Mark S. Barrow Fed. I.D. No. 1220
                                              Aaron J. Hayes Fed. I.D. No. 11196
                                              Sweeny, Wingate & Barrow, P.A.
                                              Post Office Box 12129
                                              Columbia, SC 29211
                                              (803) 256-2233

                                              ATTORNEYS FOR THE DEFENDANT


Columbia, South Carolina

April 16, 2021
